Title: To George Washington from Richard Henry Lee, 11 October 1787
From: Lee, Richard Henry
To: Washington, George



Dear Sir,
New York Octobr 11. 1787

I was unwilling to interrupt your attention to more important affairs at Phila. by sending there an acknowledgement of the letter that you were pleased to honor me with from that City; especially as this place afforded nothing worthy of your notice. We have the pleasure to see the first Act of Congress for selling federal lands N.W. of Ohio becoming productive very fast—A large sum of public securities being already paid in upon the first sales: and a new Contract is ordered to be made with a company in N. Jersey for the lands between the two Miamis that will rid us of at least 2 millions more of the public debt. There is good reason to suppose that by the next spring we shall have reduced the domestic debt near six millions of dollars. And it seems clear that the lands yet to be disposed of, if well managed, will sink the whole 30 Millions that are due. The assiduity with which the Court of London is soli[ci]ting that of Spain for the conclusion of a Commercial treaty between those powers, renders it a signal misfortune that we have not been able to get a sufficient number of the States together to produce a conclusion of the Spanish Treaty. The state of Europe, with respect to the continuance of peace, still hangs in doubtful ballance. The finance weakness of France and G. Britain most strongly opposes war, yet the state of things is such as renders it very questionable, whether even that difficulty, great as it is, will secure the continuance of peace—It is under the strongest impressions of your goodness and candor that I venture to make the observations that follow in this letter, assuring you that I feel it among the first distresses that have happend to me in my life, that I find myself compelled by irresistible conviction of mind to doubt about the new System for federal government recommended by the late Convention.
It is Sir, in consequence of long reflection upon the nature of Man and of government, that I am led to fear the danger that will ensue to Civil Liberty from the adoption of the new system

in its present form. I am fully sensible of the propriety of change in the present plan of confederation, and altho there may be difficulties, not inconsiderable, in procuring an adoption of such amendments to the Convention System as will give security to the just rights of human nature, and better secure from injury the discordant interests of the different parts of this Union; yet I hope that these difficulties are not insurmountable. Because we are happily uninterrupted by external war, or by such internal discords as can prevent peaceable and fair discussion, in another Convention, of those objections that are fundamentally strong against the new Constitution which abounds with useful regulations. As there is so great a part of the business well done already, I think that such alterations as must give very general content, could not long employ another Convention when provided with the sense of the different States upon those alterations.
I am much inclined to believe that the amendments generally thought to be necessary, will be found to be of such a nature, as tho they do not oppose the exercise of a very confident federal power; are yet such as the best Theories on Government, and the best practise upon those theories have found necessary. At the same time that they are such as the opinions of our people have for ages been fixed on. It would be unnecessary for me here to enumerate particulars as I expect the honor of waiting on you at Mount Vernon in my way home early in November. In the mean time I have only to request that my best respects may be presented to your Lady and that I may be remembered to the rest of the good family of Mount Vernon. I have the honor to be dear Sir, with the most unfeigned respect, esteem, and affection, Your most obedient and very humble servant

Richard Henry Lee.


If the next Packets should bring us any important advices from Europe I will communicate them to you immediately.

